Pursuant to a contract of sale the defendant delivered to the plaintiff a basket machine equipped with patented attachments for the making of straight-side baskets, the style of basket which plaintiff wished to manufacture, as defendant knew. Defendant had secured title to and possession of the machine under a chattel mortgage from a former owner which had become bankrupt. The patented attachments were owned by still another corporation, which had affixed them to the machine, and granted a license to use them. The license became void upon the bankruptcy of the licensee. As part of the contract of sale the defendant agreed that the license went with the machine; and promised to deliver the license therewith, but failed to do so. The owner of the patented parts retook them from plaintiff’s possession, as it had a right to do. Thereupon the plaintiff made demand on the defendant to replace the licensed parts, or retake the machine, and return the purchase money, and defendant refused to comply with the demand. There is proof that without the patented attachments the machine is worthless. The plaintiff recovered a verdict and judgment for the full amount of the purchase price. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.